EXHIBIT 10.4


SUBSIDIARY GUARANTEE


SUBSIDIARY GUARANTEE, dated as of May 14, 2008 (this “Guarantee”), made by
Lifeline Cell Technology, LLC, a California limited liability company
(“Lifeline”), and International Stem Cell Corporation, a California corporation
(together with Lifeline and any other entity that may become a party hereto as
provided herein, individually and collectively, the “Guarantor”, and together
with the Company (as defined below), the “Debtors”), in favor of the purchaser
(including such purchaser’s successors, transferees and assigns, the
“Purchaser”) signatory to the Purchase Agreement (as defined below).
 


W I T N E S S E T H:


WHEREAS, pursuant to that certain Securities Purchase Agreement (“Purchase
Agreement”) dated as of May 14, 2008 by and between International Stem Cell
Corporation, a Delaware corporation (the “Company”), and the Purchaser, the
Company has agreed to sell and issue to the Purchaser, and the Purchaser has
agreed to purchase from the Company the Company’s OID Senior Secured Convertible
Note (the “Note”), subject to the terms and conditions set forth therein;


WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company, and
as a condition to the Closing of the transactions contemplated by the Purchase
Agreement, and in order to induce the Purchaser to enter into and consummate the
transactions contemplated by the Purchase Agreement (including without
limitation purchasing the Note and making the loans evidenced thereby), the
Company has agreed that the Guarantor would guaranty the Company’s obligations
under the Note, Purchase Agreement and other Transaction Documents in accordance
with the terms set forth in this Guarantee, the Note, the Purchase Agreement and
other Transaction Documents; and


WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note;


NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the applicable Purchase Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Purchaser as
follows:


1. Definitions. Unless otherwise defined herein, initially capitalized terms
defined in the Purchase Agreement and used herein shall have the meanings given
to them in the Purchase Agreement.  The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Guarantee shall refer
to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The following
terms shall have the following meanings:


“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.


 
1

--------------------------------------------------------------------------------

 
“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchaser in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing, of any Debtor to the Purchaser,
including without limitation all obligations under the Purchase Agreement, the
Note, the Warrants, this Guarantee and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from any of the
Purchaser as a preference, fraudulent transfer or otherwise, as such obligations
may be amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include without limitation: (i) principal of, and interest on, the Note
and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Debtors from time to time
under or in connection with the Purchase Agreement, the Note, the Warrants, this
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.


2. Guarantee.


(a) Guarantee.


(i) The Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably, guarantees to the Purchaser and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.  The Guarantor’s liability under
this Guarantee shall be unlimited, open and continuous for so long as this
Guarantee remains in force.  For clarification, each Guarantor’s liability under
this Guarantee shall be joint and several.


(ii) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by the Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution set forth in Section 2(b)).


(iii) Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Purchaser hereunder.
 
 
2

--------------------------------------------------------------------------------

 

 
(iv) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.


(v) No payment made by the Company, the Guarantor, any other guarantor or any
other Person or received or collected by the Purchaser from the Company, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full.


(vi) Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantor is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantor shall only be liable for making the Purchaser whole on a
monetary basis for the Company's failure to perform such Obligations in
accordance with the Transaction Documents.


(b) Right of Contribution.  Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, the Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor hereunder which has not paid its proportionate
share of such payment.  Guarantor's right of contribution shall be subject to
the terms and conditions of Section 2(c).  The provisions of this Section 2(b)
shall in no respect limit the obligations and liabilities of the Guarantor to
the Purchaser, and Guarantor shall remain liable to the Purchaser for the full
amount guaranteed by the Guarantor hereunder.


(c) No Subrogation.  Notwithstanding any payment made by the Guarantor hereunder
or any set-off or application of funds of the Guarantor by the Purchaser, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchaser against the Company or any other Guarantor or any collateral security
or guarantee or right of offset held by the Purchaser for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Purchaser by the Company on account of the Obligations are paid in full.  If any
amount shall be paid to the Guarantor on account of such subrogation rights at
any time when all of the Obligations have not been paid in full, such amount
shall be held by the Guarantor in trust for the Purchaser, segregated from other
funds of the Guarantor, and shall, promptly following receipt by the Guarantor,
be turned over to the Purchaser in the exact form received by the Guarantor
(duly indorsed by the Guarantor to the Purchaser, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Purchaser may determine.
 
 
3

--------------------------------------------------------------------------------

 

 
(d) Amendments, Etc. With Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Purchaser may be
rescinded by the Purchaser and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Purchaser, and the Purchase Agreement, the Note and the other Transaction
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Purchaser may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Purchaser for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released. The
Purchaser shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by them as security for the Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.


(e) Guarantee Absolute and Unconditional.  Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Purchaser upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Company and the Guarantor, on the one hand, and the Purchaser, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  Guarantor waives, to
the fullest extent permitted by law, diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or the
Guarantor with respect to the Obligations.  Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Purchase Agreement, the Note or any
other Transaction Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Purchaser, (b) any defense, set-off or
counterclaim (other than a defense of payment and performance in full of the
Obligations) which may at any time be available to or be asserted by the Company
or any other Person against the Purchaser, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of the Guarantor under
the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Purchaser may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Purchaser to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Purchaser against the Guarantor.  For the purposes hereof,
“demand” shall include without limitation the commencement and continuance of
any legal proceedings.
 
 
4

--------------------------------------------------------------------------------

 

 
(f) Reinstatement.  The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchaser upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


(g) Payments.  Guarantor hereby guarantees that payments hereunder will be paid
to the Purchaser without set-off or counterclaim in U.S. dollars at the address
set forth or referred to in the Purchase Agreement.


3. Representations and Warranties. Guarantor hereby makes the following
representations and warranties to the Purchaser as of the date hereof:


(a) Organization and Qualification. The Guarantor is an entity, duly organized,
validly existing and in good standing under the laws of the applicable
jurisdiction set forth on Schedule 1, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Guarantor has no subsidiaries other than those identified as such
on the Disclosure Schedules to the Purchase Agreement.  The Guarantor is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of this Guaranty in any material respect, (y) have a material adverse
effect on the results of operations, assets, prospects, or financial condition
of the Guarantor, or (z) adversely impair in any material respect the
Guarantor's ability to perform fully on a timely basis its obligations under
this Guaranty (a “Material Adverse Effect”).


(b) Authorization; Enforcement.  The Guarantor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Guaranty by the Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Guarantor.  This Guaranty has been duly executed and
delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms.
 
 
5

--------------------------------------------------------------------------------

 

 
(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Articles of Organization or Operating Agreement or (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Guarantor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Guarantor
is subject (including federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii) such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.  The business of the Guarantor is not being conducted in violation of
any law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.


(d) Consents and Approvals.  The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty.


(e) Purchase Agreement.  The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to the Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to the Purchase Agreement,
and the Purchaser shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the Company's knowledge shall, for the purposes of this Section
3, be deemed to be a reference to the Guarantor's knowledge.


(f) Company’s Request.  This Guarantee is executed at the Company’s request and
not at the request of the Purchaser.


(g) Obtaining Company Information.  The Guarantor has established adequate means
of obtaining from the Company on a continuing basis information regarding the
Company’s financial condition.


(h) Solvency.  As of the date hereof and after giving effect to the transactions
contemplated hereby (a) the property of the Guarantor, at a fair valuation, will
exceed its debt; (b) the capital of the Guarantor will not be unreasonably small
to conduct its business; (c) the Guarantor will not have incurred debts, or have
intended to incur debts, beyond its ability to pay such debts as they mature;
and (d) the present fair salable value of the assets of the Guarantor will be
greater than the amount that will be required to pay its probable liabilities
(including debts) as they become absolute and matured.  For purposes of this
subsection (i), “debt” means any liability on a claim, and “claim” means (i) the
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (ii) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.
 
 
6

--------------------------------------------------------------------------------

 

 
4. Covenants.


(a) Actions.  Guarantor covenants and agrees with the Purchaser that, from and
after the date of this Guarantee until the Obligations shall have been paid in
full, the Guarantor shall take, and/or shall refrain from taking, as the case
may be, each commercially reasonable action that is necessary to be taken or not
taken, as the case may be, so that no Event of Default is caused by the failure
to take such action or to refrain from taking such action by the Guarantor.


(b) Insurance.  So long as the Note remains outstanding, the Guarantor shall
have in full force and effect (a) insurance reasonably believed by the Guarantor
to be adequate on all assets and activities, covering property damage and loss
of income by fire or other casualty, and (b) insurance reasonably believed to be
adequate protection against all liabilities, claims and risks against which it
is customary for companies similarly situated as the Guarantor to insure.


(c) Compliance with Laws.  So long as the Note remains outstanding, Guarantor
will use reasonable efforts to comply with all applicable laws, rules,
regulations, orders and decrees of all governmental authorities, except to the
extent non-compliance (in one instance or in the aggregate) would not have a
Material Adverse Effect.


(d) Corporate Existence; Merger and Consolidation.  So long as the Note remains
outstanding, the Guarantor shall maintain their corporate existence.  The
Guarantor shall not consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person, except to the same
extent that the Company is so permitted, and in accordance with the same
provisions applicable to the Company, in the Purchase Agreement or the Note
(with the assumption of obligations applying to the assumption of the
obligations under this Guarantee).


(e) Taxes.  The Guarantor shall pay, and shall cause each of its subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Guarantor or the Purchaser.


(f) Stay, Extension and Usury Laws.  The Guarantor covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Guarantee; and the
Guarantor (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay or impede the execution of any right herein
granted to the Purchaser, but shall suffer and permit the execution of every
such right as though no such law has been enacted.
 
 
7

--------------------------------------------------------------------------------

 

 
(g) Negative Covenants.  So long as any of the Obligations are outstanding,
unless the Purchaser shall otherwise consent in writing, Guarantor will not
directly or indirectly on or after the date of this Guarantee:


i. other than Permitted Indebtedness (as defined in the Note), enter into,
create, incur, assume or suffer to exist any indebtedness for borrowed money of
any kind, including but not limited to, a guarantee, on or with respect to any
of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


ii. other than Permitted Liens (as defined in the Note), enter into, create,
incur, assume or suffer to exist any liens of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


iii. amend its certificate of incorporation, bylaws or other charter documents
so as to adversely affect any rights of the Purchaser hereunder;


iv. repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;


v. repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness, other than regularly scheduled principal and interest payments as
such terms are in effect as of the Closing Date (subject to clause (vi) below);


vi. repay, repurchase or offer to repay, repurchase or otherwise acquire any
indebtedness to any current or former employees, officers or directors of the
Guarantor or Company or such current or former employees’, officers’ or
directors’ affiliates, including without limitation any loans from or management
fees payable to William B. Adams or Kenneth C. Aldrich or their affiliates,
except for repayment to Kenneth C. Aldrich of loans made by him to the Company
since January 1, 2008, not to exceed $150,000 (in the aggregate together with
payments made by the Company);


vii. pay cash dividends or distributions on any equity securities of the
Guarantor;


viii. enter into any transaction with any Affiliate of the Guarantor which would
be required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or


ix. enter into any agreement with respect to any of the foregoing;


provided, however, that the Guarantor shall not be prohibited from undertaking
any of the actions described above that the Company is permitted to undertake
pursuant to the terms of the Purchase Agreement, Note and any and all other
agreements or other documents entered into in connection with the financings
contemplated by the Purchase Agreement.
 
 
8

--------------------------------------------------------------------------------

 

 
5. Miscellaneous.


(a) Amendments in Writing.   None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in writing by
the Purchaser.


(b) Notices.  All notices, requests and demands to or upon the Purchaser or the
Guarantor hereunder shall be effected in the manner provided for in the Purchase
Agreement, provided that any such notice, request or demand to or upon the
Guarantor shall be addressed to the Guarantor at its notice address set forth on
Schedule 1.


(c) No Waiver by Course of Conduct; Cumulative Remedies. The Purchaser shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of the Purchaser any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Purchaser of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Purchaser would otherwise have on any
future occasion.  The rights and remedies provided herein are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


(d) Enforcement Expenses; Indemnification.


(i) Guarantor agrees to pay, or reimburse the Purchaser for, all costs and
expenses incurred in collecting against the Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which the Guarantor is a
party, including without limitation the reasonable fees and disbursements of
counsel to the Purchaser.


(ii) Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.


(iii) Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Purchase Agreement.
 
 
9

--------------------------------------------------------------------------------

 

 
(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement, the Note and the
other Transaction Documents.


(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of Guarantor and shall inure to the benefit of the Purchaser and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Purchaser.


(f) Set-Off.  Guarantor hereby irrevocably authorizes the Purchaser at any time
and from time to time while an Event of Default under any of the Transaction
Documents shall have occurred and be continuing, without notice to the Guarantor
or any other guarantor, any such notice being expressly waived by Guarantor, to
set-off and appropriate and apply any and all deposits, credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Purchaser to
or for the credit or the account of the Guarantor, or any part thereof in such
amounts as the Purchaser may elect, against and on account of the obligations
and liabilities of the Guarantor to the Purchaser hereunder and claims of every
nature and description of the Purchaser against the Guarantor, in any currency,
whether arising hereunder, under the Purchase Agreement, any other Transaction
Document or otherwise, as the Purchaser may elect, whether or not the Purchaser
have made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The Purchaser shall notify the Guarantor
promptly of any such set-off and the application made by the Purchaser of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Purchaser under
this Section are in addition to other rights and remedies (including without
limitation other rights of set-off) which the Purchaser may have.


(g) Counterparts.  This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by fax or
PDF), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.


(h) Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(i) Section Headings.  The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(j) Integration.  This Guarantee and the other Transaction Documents represent
the agreement of the Guarantor and the Purchaser with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchaser relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.
 
 
10

--------------------------------------------------------------------------------

 

 
(k) Governing Law.  This guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the state of California without
regard to any principles of conflicts of laws.


(l) Submission to Jurisdictional; Waiver. Guarantor hereby irrevocably and
unconditionally:


(i) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of California,
located in San Diego, California, the courts of the United States of America
located in San Diego, California, and appellate courts from any thereof;


(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Schedule 1 below or at such other address of which the
Purchaser shall have been notified pursuant thereto;


(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


(m) Acknowledgements.  Guarantor hereby acknowledges that:


(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;


(ii) the Purchaser have no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantor, on the one
hand, and the Purchaser, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and


(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby between
the Guarantor and the Purchaser.
 
 
11

--------------------------------------------------------------------------------

 

 
(n) Release of Guarantor. Subject to Section 2, Guarantor will be released from
all liability hereunder concurrently with the repayment in full of all amounts
owed under the Purchase Agreement, the Note and the other Transaction Documents.


(o) Seniority. The Obligations of the Guarantor hereunder rank senior in
priority to any other Indebtedness (as defined in the Purchase Agreement) of the
Guarantor.


(p) Waiver of Jury Trial.  GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF,
THE PURCHASER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM
THEREIN.


(q) Security.  The Obligations and Guarantor’s obligations hereunder and under
the other Transaction Documents are secured by the assets of the Guarantor
pursuant to the terms of the Security Documents.




*****************
 
 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.



LIFELINE CELL TECHNOLOGY, LLC




By: /s/ Kenneth C. Aldrich            
Name:
Title:   Managing Member




INTERNATIONAL STEM CELL CORPORATION, a California corporation




By: /s/ Kenneth C. Aldrich            


Name:  Kenneth C. Aldrich
Title:  Chief Executive Officer


 
13

--------------------------------------------------------------------------------

 
SCHEDULE 1


GUARANTOR


                  The following are the names, notice addresses, jurisdiction of
organization and percentage ownership of Guarantor by the Company.




NAME
ADDRESS FOR NOTICE
JURISDICTION OF INCORPORATION
PERCENTAGE OWNED BY COMPANY
International Stem Cell Corporation
2595 Jason Court
Oceanside, CA 92056
California
100% owned by Company
Lifeline Cell Technology, LLC
2595 Jason Court
Oceanside, CA 92056
California
100% owned by International Stem Cell Corporation, a California corporation





 
 
 
14
